United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2652
                        ___________________________

                             United States of America

                                       Plaintiff Appellee

                                         v.

                               Rickey R. Norton, Jr.

                                     Defendant Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 19, 2020
                              Filed: March 24, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Rickey Norton appeals after the district court1 revoked his supervised release
and sentenced him to a prison term within the advisory range under Chapter 7 of the

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
United States Sentencing Guidelines Manual (“Guidelines”) and an additional term
of supervised release. His counsel has moved to withdraw, and argues the revocation
sentence is substantively unreasonable.

       We conclude the revocation sentence is not substantively unreasonable. See
United States v. McGhee, 869 F.3d 703, 705-06 (8th Cir. 2017) (per curiam)
(revocation sentences are reviewed for abuse of discretion). The sentence was within
the advisory Guidelines range and the statutory requirements. See 18 U.S.C.
§ 3583(e)(3), (h). Furthermore, the district court referenced the 18 U.S.C. § 3553(a)
sentencing factors, and explained its reasons for the decision; and there is no
indication the district court overlooked a relevant factor, gave significant weight to
an improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc) (discussing substantive reasonableness; permitting, on appeal, presumption
of reasonableness for Guidelines-range sentence). Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                         ______________________________




                                         -2-